SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”) is dated as of
November 20, 2008, among Escalon Medical Corp., a Pennsylvania corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively the
“Purchasers”); and
     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act (as defined below), and
Rule 506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company shares of Common Stock and Warrants on the Closing Date.
     NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144. With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.
     “Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.
     “Closing Date” means the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Shares have been
satisfied or waived.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Stock” means the common stock of the Company, $0.001 par value per
share.
     “Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.

 



--------------------------------------------------------------------------------



 



     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
     “Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).
     “Per Share Purchase Price” equal to the average closing price of the
Company’s common stock on the NASDAQ Capital Market for the ten trading days
immediately preceding the Closing Date, subject to adjustment for stock splits,
stock dividends, stock combinations and other similar transactions of the Common
Stock that occur after the date of this Agreement but prior to the Closing Date.
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Principal Market” initially means the NASDAQ Capital Market and shall also
include the New York Stock Exchange, the Nasdaq National Market or the NYSE
Alternext U.S., whichever is at the time the principal trading exchange or
market for the Common Stock, based upon share volume.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date of this Agreement, among the Company and each Purchaser, in
the form of Exhibit A hereto.
     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale by the Purchasers of the Shares and the Warrant Shares.
     “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e).
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
     “SEC Reports” shall have the meaning ascribed to such term in
Section 3.1(g).
     “Securities Act” means the Securities Act of 1933, as amended.

2



--------------------------------------------------------------------------------



 



     “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.
     “Subscription Amount” means, as to each Purchaser, the amounts set forth
below such Purchaser’s signature block on the signature page hereto, in United
States dollars and in immediately available funds.
     “Subsidiary” shall mean the subsidiaries of the Company, if any, referenced
in Section 3.1(a).
     “Trading Day” means a day on which the Common Stock is traded on a
Principal Market.
     “Transaction Documents” means this Agreement, the Registration Rights
Agreement, any Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.
     “Warrants” means the warrants issued to each Purchaser to purchase shares
of Common Stock, in the form of Exhibit B hereto.
     “Warrant Shares” means the shares of Common Stock issuable upon exercise of
the Warrants.
ARTICLE II
PURCHASE AND SALE
     2.1. Closing. On the Closing Date, each Purchaser shall purchase from the
Company, severally and not jointly with the other Purchasers, and the Company
shall issue and sell to each Purchaser, the following: (a) the number of Shares
equal to such Purchaser’s Subscription Amount divided by the Per Share Purchase
Price and (b) Warrants to purchase shares of the Companies Common Stock equal to
fifteen percent (15%) of the Shares purchased by Purchaser at Closing (adjusted
for any stock splits, stock dividends, stock combinations and other similar
transactions) exercisable at a per share purchase price of $1.21. The aggregate
amount of Shares sold hereunder shall be up to 1,000,000 Shares plus up to
150,000 additional shares to be issued pursuant to the Warrants. Upon
satisfaction of the conditions set forth in Section 2.2, the Closing shall occur
at the offices of the Company or such other location as the parties shall
mutually agree.
     2.2. Closing Conditions; Deliveries
          (a) On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
               (i) this Agreement duly executed by the Company;

3



--------------------------------------------------------------------------------



 



               (ii) a copy of the irrevocable instructions to the Company’s
transfer agent instructing the transfer agent to deliver, on an expedited basis,
a certificate evidencing the number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price, registered in the
name of such Purchaser; and
               (iii) the Registration Rights Agreement duly executed by the
Company.
          (b) On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:
               (i) this Agreement duly executed by such Purchaser;
               (ii) such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company; and
               (iii) the Registration Rights Agreement duly executed by such
Purchaser.
          (c) The obligations of the parties are subject to the following
additional conditions:
               (i) All representations and warranties of the other party
contained herein shall remain true and correct as of the Closing Date and all
covenants of the other party shall have been performed if due prior to such
date.
               (ii) From the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
the Closing Date, trading in securities generally as reported by the NASDAQ
Stock Market shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
               (iii) There shall not then be in effect any legal or other order
enjoining or restraining the transactions contemplated by this Agreement.
               (iv) There shall not be in effect any law, rule or regulation
prohibiting or restricting such sale or requiring any consent or approval of any
person to issue the Shares which consent or approval shall not have been
obtained (except as may otherwise be provided in this Agreement).

4



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties of the Company. Except as set forth in
the SEC Reports, the Company hereby makes the representations and warranties set
forth below to each Purchaser:
          (a) Subsidiaries. All of the direct and indirect subsidiaries of the
Company are referenced in the SEC Reports. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
          (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further action is required by the Company in
connection therewith other than in connection with the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

5



--------------------------------------------------------------------------------



 



          (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, the issuance and sale of the Shares and
the consummation by the Company of the other transactions contemplated thereby
do not and will not (i) conflict with or violate any provision of the Company’s
or any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) filings required pursuant to Section 4.4 of this Agreement,
(ii) the filing with the Commission of the Registration Statement,
(iii) application(s) to each applicable Principal Market for the listing of the
Shares and the Warrant Shares for trading thereon in the time and manner
required thereby, and (iv) the filing of Form D with the Commission and such
filings as are required to be made under applicable state securities laws
(collectively, the “Required Approvals”).
          (f) Issuance of the Shares. The Shares are, and on each date on which
the Warrants are exercised the Warrant Shares shall be duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock issuable pursuant to this
Agreement. The issuance and sale of the Shares, Warrants or Warrant Shares
contemplated hereby will not give rise to any preemptive rights or rights of
first refusal on behalf of any Person.
          (g) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one year
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”) on a timely
basis or

6



--------------------------------------------------------------------------------



 



has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
          (h) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect.
          (i) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 and
the rules promulgated there under which are applicable to it as of the Closing
Date.
          (j) Certain Fees. Except for Barrett & Company (“Placement Agent”), no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.
          (k) Private Placement. Assuming the accuracy of each Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares or the
Warrants by the Company to the Purchasers as contemplated hereby. The issuance
and sale of the Shares and the Warrants hereunder does not contravene the rules
and regulations of the Principal Market.
          (l) Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
          (m) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12 of the Exchange Act, and the Company has
taken no action

7



--------------------------------------------------------------------------------



 



designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Principal Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Principal
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance in all material respects with
all such listing and maintenance requirements.
          (n) Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable to the issuance of the Shares and the Warrant Shares any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Company’s Certificate of Incorporation (or similar charter documents) or the
laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents.
          (o) Disclosure. The Company confirms that, neither the Company nor any
other Person acting on its behalf has provided any of the Purchasers or their
agents or counsel with any information that constitutes or might constitute
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. The Company acknowledges and agrees
that no Purchaser makes or has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 3.2 hereof.
          (p) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval
provisions, including, without limitation, under the rules and regulations of
any exchange or automated quotation system on which any of the securities of the
Company are listed or designated.
          (q) Form S-3 Eligibility. The Company is eligible to register the
resale of its Common Stock by the Purchasers on Form S-3 promulgated under the
Securities Act and the Company hereby covenants and agrees to use its best
efforts to maintain its eligibility to use Form S-3 until the Registration
Statement covering the resale of the Shares and the Warrant Shares shall have
been filed with, and declared effective by, the Commission.
          (r) General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Shares or Warrants by any
form of general solicitation or general advertising. The Company has offered the
Shares and the Warrants for

8



--------------------------------------------------------------------------------



 



sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.
          (s) Acknowledgment Regarding Purchasers’ Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares and Warrants. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
     3.2. Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
          (b) No Conflicts. The execution, delivery and performance of the
Transaction Documents by such Purchaser, the issuance and sale of the Shares to
such Purchaser and the consummation by such Purchaser of the other transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of such Purchaser’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which such Purchaser is subject (including federal and
state securities laws and regulations), or by which any property or asset of
such Purchaser is bound or affected.

9



--------------------------------------------------------------------------------



 



          (c) Investment Intent. Such Purchaser understands that the Shares,
Warrants and Warrant Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
is acquiring such securities as principal for its own account for investment
purposes only and not with a view to or for distributing or reselling such
securities or any part thereof, has no present intention of distributing any of
such securities and has no arrangement or understanding with any other persons
regarding the distribution of such securities (this representation and warranty
not limiting such Purchaser’s right to sell such securities pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws). Such Purchaser is acquiring such securities hereunder in
the ordinary course of its business. Such Purchaser does not have any agreement
or understanding, directly or indirectly, with any Person to distribute any of
such securities.
          (d) Purchaser Status. At the time such Purchaser was offered the
Shares, Warrants and Warrant Shares it was, at the date hereof and on each date
on which it exercises any of the Warrants it will be, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in
Rule 144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.
          (e) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, Warrants and
Warrant Shares, and has so evaluated the merits and risks of such investment.
Such Purchaser is able to bear the economic risk of an investment in securities
and, at the present time, is able to afford a complete loss of such investment.
          (f) General Solicitation. Such Purchaser is not purchasing the Shares,
Warrants and Warrant Shares as a result of any advertisement, article, notice or
other communication regarding such securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
          (g) Ownership of Company Stock. The purchase by each Purchaser of the
Shares, Warrants and Warrant Shares issuable to it at the Closing will not
result in such Purchaser (individually or together with other Persons with whom
such Purchaser has identified, or will have identified, itself as part of a
“group” in a public filing made with the Commission involving the Company’s
securities) acquiring, or obtaining the right to acquire, in excess of 9.999% of
the Common Stock or the voting power of the Company on a post-transaction basis
that assumes that the Closing shall have occurred.
     The Company acknowledges and agrees that each Purchaser does not make or
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1. Transfer Restrictions.
          (a) The Shares, Warrants and Warrant Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of such securities other than pursuant to an effective registration
statement or Rule 144 to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion and shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares, Warrants or Warrant Shares under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement and the Registration Rights Agreement.
          (b) The Purchasers agree to the imprinting, so long as is required by
this Section 4.1(b), of a legend on any of the Shares or Warrant Shares in the
following form:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT.
     The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares, Warrants or Warrant
Shares to a financial institution that is an “accredited investor” as defined in
Rule 501(a) under the Securities Act and who agrees to be bound by the
provisions of this Agreement and the Registration Rights Agreement and, if
required under the terms of such arrangement, such Purchaser may transfer,
pledged or secured, such securities to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such

11



--------------------------------------------------------------------------------



 



reasonable documentation as a pledgee or secured party of Shares, Warrants or
Warrant Shares may reasonably request in connection with a pledge or transfer of
such securities, including, if the Shares or Warrant Shares are subject to
registration pursuant to the Registration Rights Agreement, the preparation and
filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Shareholders thereunder.
          (c) Certificates evidencing the Shares or Warrant Shares shall not
contain any legend (including the legend set forth in Section 4.1(b)), (i) while
a registration statement (including the Registration Statement) covering the
resale of such securities is effective under the Securities Act, or
(ii) following any sale of such Shares or Warrant Shares pursuant to Rule 144,
or (iii) if such Shares or Warrant Shares are eligible for sale under the final
sentence of Rule 144(b)(1)(i), or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date if required by the Company’s
transfer agent to effect the removal of the legend hereunder. The Company agrees
that following the Effective Date or at such time as such legend is no longer
required under this Section 4.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a certificate representing Shares and Warrant Shares, as the case may
be, issued with a restrictive legend (such date, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such Shares and Warrant Shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section.
          (d) Each Purchaser, severally and not jointly with the other
Purchasers, agrees that the removal of the restrictive legend from certificates
representing Shares and Warrant Shares as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any Shares
or Warrant Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.
          (e) Until the date that each Purchaser holds less than 20% of the
Shares and Warrant Shares purchased hereunder by such Purchaser, the Company
shall not undertake a reverse or forward stock split or reclassification of the
Common Stock without the prior written consent of the Purchasers holding a
majority in interest of the Shares and Warrant Shares.
     4.2. Furnishing of Information. As long as any Purchaser owns Shares, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as any
Purchaser owns Shares, if the Company is not required to file reports pursuant
to the Exchange Act, it will prepare and furnish to the Purchasers and make
publicly available in accordance with Rule 144(c) such information as is
required for the Purchasers to sell the Shares under Rule 144. The Company
further covenants that it will take such further action as any holder of Shares
may reasonably request, all to the extent required

12



--------------------------------------------------------------------------------



 



from time to time to enable such Person to sell such Shares without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
     4.3. Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Principal Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.
     4.4. Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the date hereof, issue a press release
or file a Current Report on Form 8-K, in each case reasonably acceptable to the
Placement Agent disclosing the material terms of the transactions contemplated
hereby. The Company and the Placement Agent shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release or otherwise make any such public statement without the prior consent of
the Company, with respect to any press release of any Purchaser, or without the
prior consent of the Placement Agent, with respect to any press release of the
Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Principal Market, without
the prior written consent of such Purchaser, except (i) as required by federal
securities law in connection with the registration statement contemplated by the
Registration Rights Agreement and reports filed by the Company under the
Exchange Act and (ii) to the extent such disclosure is required by law or
Principal Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under subclause (i) or
(ii).
     4.5. Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Purchaser shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
     4.6. Reimbursement. If any Purchaser or Placement Agent becomes involved in
any capacity in any Proceeding by or against any Person who is a shareholder of
the Company (except as a result of sales, pledges, margin sales and similar
transactions by such Purchaser to or with any current shareholder), solely as a
result of such Purchaser’s acquisition of the Shares under this Agreement, the
Company will reimburse such Purchaser and the Placement Agent for its reasonable
legal and other expenses (including the cost of any investigation preparation
and travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.

13



--------------------------------------------------------------------------------



 



The reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers or the
Placement Agent who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of the Purchasers, the Placement Agent and
any of their Affiliates, and shall be binding upon and inure to the benefit of
any successors, assigns, heirs and personal representatives of the Company, the
Purchasers, the Placement Agent and any of their Affiliates and any such Person.
The Company also agrees that the Purchasers, the Placement Agent and their
Affiliates, partners, directors, agents, employees or controlling persons shall
have no liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of the Purchasers acquiring the
Shares under this Agreement. Notwithstanding the foregoing, the Company shall
have no obligation to the Placement Agent hereunder to the extent that the
liability incurred by it has been determined by a court of competent
jurisdiction to be the result of gross negligence, willful misconduct or
intentional violation of any state or federal securities laws.
     4.7. Indemnification. Subject to the provisions of this Section 4.7, the
Company will indemnify and hold the Purchasers, the Placement Agent and their
directors, officers, shareholders, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a
Purchaser, or any of them or their respective Affiliates, by any shareholder of
the Company who is not an Affiliate of such Purchaser, with respect to any of
the transactions contemplated by the Transaction Documents (unless such action
is based upon a breach of such Purchaser’s representation, warranties or
covenants under the Transaction Documents or any agreements or understandings
such Purchaser may have with any such shareholder or any violations by the
Purchaser of state or federal securities laws or any conduct by such Purchaser
which constitutes fraud, gross negligence, willful misconduct or malfeasance).
If any action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing. Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party. The Company will not be liable to any Purchaser Party under this
Agreement (i) for any settlement by an Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent, that a loss, claim,
damage or liability is attributable to any Purchaser Party’s breach of any of
the representations, warranties, covenants or agreements made by the Purchasers
in this Agreement or in the other

14



--------------------------------------------------------------------------------



 



Transaction Documents. Notwithstanding the foregoing, the Company shall have no
obligation to the Placement Agent hereunder to the extent that the liability
incurred by it has been determined by a court of competent jurisdiction to be
the result of gross negligence, willful misconduct or intentional violation of
any state or federal securities laws.
     4.8. Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Shares pursuant to this
Agreement.
     4.9. Listing of Common Stock. The Company hereby agrees to use best efforts
to maintain the listing of the Common Stock on a Principal Market, and as soon
as reasonably practicable following the Closing (but not later than the earlier
of the Effective Date and the first anniversary of the Closing Date) to list all
of the Shares on such Principal Market. The Company further agrees, if the
Company applies to have the Common Stock traded on any other Principal Market,
it will include in such application all of the Shares, and will take such other
action as is necessary to cause all of the Shares to be listed on such other
Principal Market as promptly as possible. The Company will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Principal Market and will comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Principal Market.
     4.10. Equal Treatment of Purchasers. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. For
clarification purposes, this provision constitutes a separate right granted to
each Purchaser by the Company and negotiated separately by each Purchaser, and
is intended to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Shares or otherwise.
     4.11. Delivery of Shares After Closing. The Company shall deliver, or cause
to be delivered, the respective Shares purchased by each Purchaser to such
Purchaser within five Trading Days of the Closing Date.
ARTICLE V
MISCELLANEOUS
     5.1. Fees and Expenses. Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement. The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Shares.
     5.2. Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with

15



--------------------------------------------------------------------------------



 



respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
     5.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 6:30 p.m. (Eastern
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (Eastern time) on any Trading Day, (c) the
second Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.
     5.4. Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.5. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Shares and Warrant Shares, provided such
transferee agrees in writing to be bound, with respect to the transferred Shares
and Warrant Shares, by the provisions hereof that apply to the “Purchasers”, and
provided that such transferee represents and warrants that it is an “accredited
investor” or “qualified institutional buyer” as defined in Section 3.2(d).
     5.7. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Sections 4.6 and 4.7.
     5.8. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and

16



--------------------------------------------------------------------------------



 



enforced in accordance with the internal laws of the Commonwealth of
Pennsylvania, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Philadelphia for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.
     5.9. Survival. The representations and warranties herein shall survive the
Closing and delivery of the Shares.
     5.10. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
     5.11. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.12. Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

17



--------------------------------------------------------------------------------



 



     5.13. Replacement of Shares. If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Shares.
     5.14. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
     5.15. Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     5.16. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents. The Company has
elected to provide all Purchasers with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Purchasers.
(Signature Page Follows)

18



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

                  ESCALON MEDICAL CORP.   Address for Notice:    
 
         
 
   
 
               
By:
  /s/ Richard J. DePiano, Jr       435 Devon Park Drive    
 
               
 
  Name: Richard J. DePiano, Jr       Building 100    
 
  Title: President & General Counsel       Wayne, PA 19087    
 
                With a copy to (which shall not constitute notice):   Duane
Morris, LLP     Kathleen M. Shay, Esquire   30 South 17th Street    
 
          Philadelphia, PA 19103-4196    

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR PURCHASERS FOLLOW]

19



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

          Name of Investing Entity: Michelle B. White     Signature of
Authorized Signatory of Investing Entity: Michelle B. White     Name of
Authorized Signatory: Michelle B. White     Title of Authorized Signatory: Owner
        Email Address of Authorized Entity:                                  
                          

Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $247,500
Shares: 225,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

20



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:    Lucille D. White Income Only Trust
Signature of Authorized Signatory of Investing Entity:    Lucille D. White
Name of Authorized Signatory:    Charles E. White TTEE
Title of Authorized Signatory:    Trustee
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $82,500
Shares: 75,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

21



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:    Richard J. Snizek Rev Trust
Signature of Authorized Signatory of Investing Entity:    Richard J. Snizek
Name of Authorized Signatory:    Richard J. Snizek
Title of Authorized Signatory:    TTEE
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $110,000
Shares: 100,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

22



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:   James F. Langway
Signature of Authorized Signatory of Investing Entity:   James F. Langway
Name of Authorized Signatory:   James F. Langway
Title of Authorized Signatory:    Owner
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $220,000
Shares: 200,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

23



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:   W. Lincoln Mossop Jr. Trust
Signature of Authorized Signatory of Investing Entity:    W. Lincoln Mossop,
Jr., TTEE
Name of Authorized Signatory:   W. Lincoln Mossop, Jr.
Title of Authorized Signatory:    Beneficial Owner/Trustee
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $110,000
Shares: 100,000
Per Share Purchase Price: $1.10
EIN Number:   [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

24



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:   Wallace L. Mossop III Trust
Signature of Authorized Signatory of Investing Entity:    Wallace L. Mossop, III
Name of Authorized Signatory:   Wallace L. Mossop, III
Title of Authorized Signatory:    Trustee
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $82,500
Shares: 75,000
Per Share Purchase Price: $1.10
EIN Number:   [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

25



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:    Wilson & Ellen Saville, JT. TEN.
Signature of Authorized Signatory of Investing Entity:   Ellen M. Saville
Name of Authorized Signatory:   Ellen M. Saville
Title of Authorized Signatory:    Owner
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $165,000
Shares: 150,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

26



--------------------------------------------------------------------------------



 



[PURCHASER SIGNATURE PAGES TO ESMC SECURITIES PURCHASE AGREEMENT]
     IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
Name of Investing Entity:    Robin Saville Wheeler Living Trust
Signature of Authorized Signatory of Investing Entity:   Robin Saville Wheeler
TTEE
Name of Authorized Signatory:    Robin S. Wheeler
Title of Authorized Signatory:   Owner/Trustee
Email Address of Authorized Entity:                                   
                      
Address for Notice of Investing Entity:
Barrett & Company
42 Weybosset Street
Providence, RI 02903
Address for Delivery of Shares for Investing Entity (if not same as above):
Subscription Amount: $82,500
Shares: 75,000
Per Share Purchase Price: $1.10
EIN Number:    [PROVIDE THIS UNDER SEPARATE COVER]
[SIGNATURE PAGES CONTINUE]

27